DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 10/13/2022 (“Amendment”). Claims 1 and 8-14 are currently under consideration. The Office acknowledges the amendments to claim 1. Claims 2-7 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 3, the recitation of “second wires, at least one” should instead read --second wires, and at least one-- to indicate that the pressure sensor is the last intended structural element of the disposable cardiac-monitoring device.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0287924 (“Glocker”) in view of US Patent Application Publication 2008/0288180 (“Hayter”) and US Patent Application Publication 2006/0241356 (“Flaherty”).
Regarding claim 1, Glocker teaches [a] method of enabling cardiac monitoring comprising: providing to a user a disposable cardiac-monitoring device (as shown in Figs. 1 and 2) comprising at least first and second wires (¶ 0040, cable 5 comprising two wire pairs), at least one pressure sensor (Fig. 2, pressure sensor/transducer 2) configured to be in fluid communication with a patient's blood vessel to sense a pressure wave in the patient’s blood vessel (¶¶s 0004, 0039), and configured to be in electrical communication via the first wire with a computer processor (¶ 0041, connected to a patient monitor via the cable 5 and connector 8 of Figs. 1 and 2) to transmit at least one physiologically derived electrical signal to the computer processor that indicates a cardiac parameter of the patient (Abstract, a signal indicating blood pressure), and configured to generate a verification signal … (¶ 0048 describes the use of a test signal to verify the quality of a measurement signal by comparing the test signal with a reference signal), the verification signal not being required to calibrate or otherwise modify the physiologically derived electrical signal (in a broadest reasonable interpretation, the physiologically derived electrical signal can be modified by e.g. an ADC, which does not require the verification signal (Abstract). Also see ¶¶s 0022, 0048 - the test signal overlays or accompanies (is appended to), and does not modify the blood pressure data of the signal; ¶¶s 0015, 0048 - the test data is uninfluenced by the measured data, and is generated elsewhere to then be logically combined with the measured data); instructing the user to attach the disposable cardiac-monitoring device so as to be in fluid communication with the patient’s blood vessel (setting up the device to interface with the fluid to be measured as described in ¶ 0039); and instructing the user to attach the disposable cardiac-monitoring device so as to be in electrical communication with the computer processor (setting up the device to interface with a patient monitor as described in ¶ 0041).
Glocker does not appear to explicitly teach the verification signal indicating an actual ambient temperature or simulating an ambient temperature signal that is not derived from an actual ambient temperature, at the disposable cardiac-monitoring device outside of the fluid region. 
Hayter teaches generating a signal with verification/gatekeeping functionality (i.e., error condition detection for sensor connection fault verification, the error conditions e.g. being based on a range of an ambient temperature measurement - ¶ 0033 describes the transmitter unit 102 and the sensor unit 101 being co-located, and ¶ 0137 describes detection of error conditions based on e.g. transmitter unit ambient temperature values being out of range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the verification signal of Glocker indicate or simulate an ambient temperature, as in Hayter, to detect whether adequate sensor operating conditions existed, including the verification of whether signals were usable in an invasive blood pressure measurement system such as that of Glocker, for the purpose of reducing any potential interference in the measurement signal caused by temperature (i.e., checking data quality and rejecting bad data outright: see Hayter: ¶ 0137 and Glocker: ¶ 0048 (the test data does not modify the cardiac parameter, but is instead used to reject the data associated with the cardiac parameter)).
Glocker-Hayter does not appear to explicitly teach the verification signal being configured to be communicated to the computer processor via the second wire.
Flaherty teaches using different wires for connecting components of a system (¶ 0025). Its temperature sensor is a separate component from its monitoring unit (sensor 153, Fig. 4 and ¶ 0093 - also see ¶ 0036), and thus is connected by a different wire. The temperature sensor provides temperature data which is compared at the monitoring unit with a threshold to identify an unacceptable condition, which condition acts as a gate to transmit an alternative signal to a controlled device instead of a processed signal (Fig. 4 and ¶ 0093 - also see ¶¶s 0033 and 0034)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second wire (such as another wire of the two wire pairs of Glocker) to send the verification signal instead of using logical combination, as in Flaherty, since using different wires is a known alternative that is obvious to choose based on design choice, for the purpose of simplicity (e.g. not requiring logical combination and separation circuitry - also see Flaherty: ¶ 0025), and as the simple substitution of one known signal transmission arrangement (that of Glocker) for another (that of Flaherty) with predictable results (both signals being transmitted and distinguishable at the receiving end).
Regarding claim 8, Glocker-Hayter-Flaherty teaches all the features with respect to claim 1, as outlined above. Glocker-Hayter-Flaherty further teaches confirming that the disposable cardiac-monitoring device is in electrical communication with the computer processor using the verification signal (Glocker: ¶ 0048 describes the use of a test signal to verify the quality of a measurement signal by comparing the test signal with a reference signal. If the test signal is error-free, the physiological signal is output to the monitor. If not, a new signal is requested. Thus, by seeing whether the monitor has an output or not, and based on the verification signal, electrical communication can be confirmed).
Regarding claim 9, Glocker-Hayter-Flaherty teaches all the features with respect to claim 1, as outlined above. Glocker-Hayter-Flaherty further teaches measuring an ambient temperature to generate the verification signal (Hayter: ¶ 0065. It would have been obvious to use a temperature sensor measuring an actual ambient temperature in Glocker for the purpose of ensuring that the pressure sensor was operating properly and under safe conditions (Hayter: ¶ 0137)).
Regarding claim 10, Glocker-Hayter-Flaherty teaches all the features with respect to claim 9, as outlined above. Glocker-Hayter-Flaherty further teaches wherein measuring the ambient temperature comprises measuring the ambient temperature inside of a housing (Hayter: Fig. 2, temperature measurement section 203 is located inside transmitter 102. It would have been obvious to locate the temperature sensor in the housing of Glocker (¶ 0039, Fig. 1, housing 3), for the purpose of having an even form factor to make the device/housing easier to handle (see similar internal components of the housing 3 in Fig. 1 of Glocker), and as an obvious rearrangement of parts).
Regarding claim 11, Glocker-Hayter-Flaherty teaches all the features with respect to claim 9, as outlined above. Glocker-Hayter-Flaherty further teaches wherein measuring the ambient temperature comprises measuring the ambient temperature outside of a housing (Flaherty: Fig. 4, where sensor 153 is an external device - see ¶ 0036. This would have been obvious to do for the purpose of making the sensor an optional component in the system, and as an obvious rearrangement of parts).
Regarding claim 12, Glocker-Hayter-Flaherty teaches all the features with respect to claim 1, as outlined above. Glocker-Hayter-Flaherty further teaches simulating an ambient temperature to generate the verification signal (Hayter: ¶ 0137, generating a representation (as data) of ambient temperature).
Regarding claim 13, Glocker-Hayter-Flaherty teaches all the features with respect to claim 1, as outlined above. Glocker-Hayter-Flaherty further teaches wherein the verification signal is not configured to be used to modify the cardiac parameter conveyed by the physiologically derived electrical signal in order for the physiologically derived electrical signal to indicate the cardiac parameter of the patient (Glocker: ¶¶s 0015, 0022, 0048 - the test signal overlays or accompanies (is appended to), and does not modify the blood pressure data itself).
Regarding claim 14, Glocker-Hayter-Flaherty teaches all the features with respect to claim 1, as outlined above. Glocker-Hayter-Flaherty further teaches generating the verification signal independent of any sensed pressure wave (Glocker: ¶¶s 0015, 0048 - the test data is uninfluenced by the measured data, and is generated elsewhere to then be logically combined with the measured data).

Response to Arguments
Applicant’s arguments filed 10/13/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. A new claim objection is added. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. 
In response to the arguments regarding the rejections under 35 USC 103, they are persuasive to the extent that Glocker teaches logical combination instead of the use of separate wires. However, a new grounds of rejection is made in further view of Flaherty, which teaches transmitting data using separate wires instead of logical combination and then separation. It is further submitted that logical combination is not a necessary feature in Glocker since the test data and physical data are separated at the receiving end anyway. Flaherty also teaches using a temperature signal as a gating signal as claimed. Applicant is encouraged to fully review the reference.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617. The examiner can normally be reached Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791